Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Prebyl on 4/9/2021.

The application has been amended as follows: 
Amend Claim 7 at Line 8:  “the composite oxide support” to “the Zr-based composite oxide support”

Amend Claim 8 at Line 5:  “the composite oxide support” to “the Zr-based composite oxide support”

Amend Claim 9 at Line 5:    “the composite oxide support” to “the Zr-based composite oxide support”

Amend Claim 10 at Line 3:  “the composite oxide support” to “the Zr-based composite oxide support”

Amend Claim 12 at Line 5:  “the composite oxide support” to “the Zr-based composite oxide support”

Amend Claim 13 at Line 3:  “the composite oxide support” to “the Zr-based composite oxide support”

Amend Claim 15 at Line 3:  “the catalyst” to “the exhaust gas purification catalyst”.


Election/Restrictions
Claims 5-15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/18/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Specifically, Tadao discloses a catalyst comprising Pd-supporting zirconia/ceria powder and a method for preparing the catalyst by ion-exchanging Pd ions with the protons of a zirconium/cerium hydroxide slurry (see [0076] and [0015-0017]).  Tadao therefore describes the formation of Zr-O-Pd.  
However, Tadao does not explicitly disclose that the location of the maximum peak in a Pd bond distance range of 2.500 Å to 3.500 Å, is 3.050 Å to 3.110 Å, as determined by XAFS analysis.  According to Applicant’s Declaration under 35 CFR 1.132 filed 12/3/2020 since Tadao uses a slurry where the particle size D50 is 1,000 times larger than the D50 of the Zr-containing sol, the efficiency of formation of Pd-O-Zr bond is low whereby the location of the maximum peak in a Pd bond distance range is not in the claimed range.  After additional search and consideration as well as after consultation with Primary Examiner David Sample, the argument is considered persuasive.  The Office is has no reasons based on factual or logical reasoning to repudiate Applicant’s signed statements in the Declaration.
Thus, it is clear that Tadao does not disclose or suggest the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833.  The examiner can normally be reached on Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571)270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL FORREST/Examiner, Art Unit 1732                                                                                                                                                                                                        4/5/2021

/SHENG H DAVIS/Primary Examiner, Art Unit 1732